Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 1 of 10 PageID #: 355




          I.      REPORTED MISCONDUCT CASES INVOLVING QUEENS COUNTY
                                    PROSECUTORS

         a. PUBLISHED COURT DECISIONS (1985-2004) REVERSING CONVICTIONS
            BECAUSE QUEENS COUNTY PROSECUTORS WRONGFULLY WITHHELD
                           EVIDENCE FROM THE DEFENSE




 People v. Manzione, 109 A.D.2d 755 (2nd Dept. 1985) (reversing robbery conviction where the
 prosecutor failed to disclose the initial description of the perpetrators given by the complainant.

 People v. Robinson, 133 A.D.2d 859 (2nd Dept. 1987) (reversing convictions for murder and
 robbery where the prosecutor withheld a witness statement directly implicating persons other
 than the two defendants as the perpetrators and the materially inconsistent statement of a key
 prosecution witness)

 People v. Nelu, 157 A.D.2d 864 (2nd Dept. 1990) (reversing burglary conviction where the
 prosecutor failed to disclose several prior statements of the People’s witnesses)

 People v. Munoz, 161 A.D.2d 807 (2nd Dept. 1990) (reversing criminal trespass conviction where
 the prosecutor failed to disclose prior statements of the People’s principal witness)

 People v. Rivera, 170 A.D.2d 544 (2nd Dept. 1991) (reversing a rape conviction because the
 prosecutor failed to disclose police reports that were ‘in direct conflict’ with the complainant’s
 rape allegation)

 People v. Gaskins, 171 A.D.2d 272 (2nd Dept. 1991) (reversing sodomy conviction where the
 prosecutor failed to disclose the videotape of an interview of the alleged child victim)

 People v. Delace, 174 A.D.2d 688 (2nd Dept. 1991) (reversing robbery conviction where the
 prosecutor failed to disclose witness statements)

 People v. Baba-Ali, 179 A.D.2d 725 (2nd Dept. 1992) (reversing a rape conviction involving a
 four-year-old child, where, despite a court order, the prosecutor failed until the eve of trial to
 disclose medical records finding no signs of sexual abuse)

 People v. Campbell, 180 A.D.2d 824 (2nd Dept. 1992) (reversing a robbery conviction because
 the prosecutor withheld hospital records which contained statements of the complainant
 contradicting her trial testimony)

 People v. Clausell, 182 A.D.2d 132 (2nd Dept. 1992) (reversing a narcotics conviction where the
 prosecutor repeatedly denied the existence of a “buy report,’ which turned out to include a
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 2 of 10 PageID #: 356




 description of the buyer wholly at odds with the description the arresting officer had said he
 received and matched to the defendant)

 People v. Banch, 80 N. Y2d 610 (1992) (reversing manslaughter conviction where the prosecutor
 “mistakenly” gave the defense the wrong police memo book, withheld prior affidavits of a
 People’s witness, and falsely represented that a report by another People’s witness contained no
 information required to be disclosed)

 People v. Davis, 196 A. D2d 597 (2nd Dept. 1993) (reversing a rape and robbery conviction
 where the prosecutor had refused to disclose the basis for the People’s expert’s conclusion that
 the defendant’s DNA matched that found on the victim)

 People v. Steadman/Blair, 82 N.Y.2d 1 (1993)(reversing a defendant’s manslaughter conviction
 where the District Attorney’s Office made a ‘determined effort’ to avoid its obligations to
 disclose exculpatory evidence and to correct false testimony, by employing a ‘scheme’ under
 which a supervisor in the Office would make a cooperation agreement with a witness’s attorney,
 but not reveal the agreement to the prosecutors handling the defendant’s case at trial, and not
 correct the witness’s false testimony ending such an agreement) People v. Blair, 186 A.D.2d 665
 (2nd Dept. 1992) (noting that the scheme operated on the ‘executive level of the District
 Attorney’s office)

 People v. Gaines, 199 A.D.2d 335 (2nd Dept. 1993) (reversing manslaughter conviction where
 the District Attorney’s Office employed the same scheme condemned in Steadman, i.e.,
 withholding a cooperation agreement made between the trial assistant’s superior and the
 principal prosecution witness’s attorney)

 People v. Fearnot, 200 A.D.2d 583 (2nd Dept. 1994) (reversing robbery conviction, where the
 prosecutor withheld prior statements of the complainant describing the robbery, suggested
 without evidentiary support, that the defendant was a prostitute, and tried to inflame the jury by
 citing the AIDS epidemic.

 People v. Kirschner, 200 A.D.2d 766 (2nd Dept. 1994) (reversing assault conviction where the
 prosecution failed to disclose witness statements)

 People v. Baxley, 84 N.Y.2d 208 (1994) (remitting a CPL 440 motion challenging a murder
 conviction for a hearing to determine the truth and materiality of a witness’s affidavit that prior
 to trial he informed the prosecutor that he and a People’s witness had been induced by police to
 fabricate a jail-house confession, which the Court of Appeals deemed ‘crucial’ to the People’s
 case)

 People v. Moustakis, 226 A.D.2d 401 (2nd Dept. 1996) (reversing conviction where the
 prosecutor presented a cooperating witness who “forgot” the details of his past crimes, but
 withhold 16 pages of interview notes detailing those crimes for the District Attorney’s Office
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 3 of 10 PageID #: 357




 People v. May, 228 A.D.2d 523 (2nd Dept. 1996) (reversing a murder conviction where the
 prosecutor failed to disclose a cooperation agreement with its star witness, and failed to correct
 his false testimony that no such agreement existed)

 People v. Croons, 231 A.D.2d 585 (2nd Dept. 1996) (reversing robbery conviction where the
 prosecution wrongfully withheld prior statements of a key witness, the complainant)

 People v. Huynh, 232 A.D.2D 665 (2nd Dept. 1996) (reversing robbery conviction where the
 defense was misidentification, and the prosecutor failed to preserve a 911 tape containing the
 complainant’s initial description of the robber)

 People v. Ying, 236 A.D.2d 630 (2nd Dept. 1977) (reversing robbery conviction on other
 grounds, while condemning the prosecutors of the terms of a cooperation agreement with a
 People’s witness)

 People v. Gallman, 240 A.D.512 (2nd Dept. 512) (granting CPL 440 motion where the prosecutor
 wrongfully withhold a police interview of the People’s main witness)

 People v. Burch, 247 A.D.2D 546 (2nd Dept. 1998) (reversing robbery conviction where the
 defense was misidentification, and the prosecutor failed to preserve a 911 tape containing the
 initial description of the robber

 People v. Mackey, 249 A.D.2d 329 (2nd Dept. 1998) (reversing robbery conviction where the
 prosecutor ‘deliberately’ set a trap for the defense at trial by withholding critical information
 required to be disclosed earlier)

 Jenkins v. Artuz, 294 F.3d 284 (April 1, 2002) (after a prosecutor caused mistrial by withholding
 a crucial witness’ cooperation agreement until the day of his testimony, the defendant’s murder
 conviction at a second trial was overturned on federal habeas corpus review because the
 prosecutor allowed the witness to falsely deny the existence of the agreement, objected to the
 defense’s efforts to bring it out, reinforced the witness’ false denial on redirect, and bolstered the
 false testimony in summation)

 Su v. Filion, 335 F.3d 119 (2003) (granting habeas corpus relief in a murder case where the
 prosecutor failed to disclose a crucial witness’s cooperation agreement, knowingly presented the
 witness’s perjured testimony denying the existence of such an agreement and lying about his
 criminal conduct, and improperly bolstered the witness’s false testimony on summation

 Turner v. Schriver, 327 F. Supp.2d 174 (2004) (granting federal habeas corpus relief in a robbery
 case where the prosecutor failed to disclose the criminal record of the People’s only witness to
 the crime and falsely represented to the jury that the witness had no record


         b. PUBLISHED COURT DECISIONS (1985-2004) REVERSING CONVICTIONS
            BECAUSE QUEENS COUNTY PROSECUTORS KNOWINGLY PRESENTED
                   FALSE OR MISLEADING EVIDENCE OR ARGUMENT
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 4 of 10 PageID #: 358




 People v. LaRosa, 112 A.D.2d 954 (2nd Dept. 1985) (reversing robbery conviction where the
 prosecutor misrepresented material facts, misquoted testimony and committed other
 improprieties in summation

 People v. Hines, 112 A.D.2d 316 (2nd Dept. 1985) (reversing robbery conviction where the
 prosecutor improperly suggested that there was “other evidence against the defendant of which
 [the jury] had not been told”)

 People v. Williams, 112 A.D.2d 177 (2nd Dept. 1985) (reversing robbery conviction where,
 among other things, the prosecutor misled the jury by implying that the defendant’s mistaken-
 identity defense required the jury to find the complainant had lied, and improperly vouched for
 his case by citing his own and his Office’s integrity)

 People v. Torres, 111 A.D.2d 885 (2nd Dept. 1985) (reversing burglary conviction where the
 prosecutor ‘improperly suggested that the jury would be subject to scorn and ridicule if they
 acquitted defendant and committed other improprieties.

 People v. Hooks, 110 A.D.2d 909 (2nd Dept. 1985) (reversing rape and burglary conviction
 where the prosecutor violated the fundamental rule that a defendant should be tried only for the
 crime charged by suggesting defendant’s prior crimes were proof that he had committed the
 instant crimes)

 People v. Jones, 108 A.D.2d 824 (2nd Dept. 1985) (reversing robbery conviction where, among
 other things, the prosecutor improperly elicited that the defendant had previously hit a woman
 with a bat and then suggested that the jury could never believe a man who had done this)

 People v. Pascullo, 120 A.D.2d 687 (2nd Cir 1986) (reversing assaulted conviction where the
 prosecutor suggested improper inferences of racial motivation and informed the jury that an
 acquittal would be a condonation of racism)

 People v. Beaman, 122 A.D.2d 848 (2nd Dept. 1986) (reversing murder conviction where the
 prosecutor called a witness the prosecutor knew would refuse to testify, for the purpose of having
 the jury draw unwarranted inferences from the questions posed and speculate that the witness
 had been threatened)

 People v. Ciervo, 123 A.D.2d 393 (2nd Dept. 1986) (reversing manslaughter conviction where the
 prosecutor made numerous improper references ‘implying that a conviction was warranted based
 solely upon the defendant’s character)

 People v. Robinson, 123 A.D.2d 796 (2nd Dept. 1986) (reversing criminal possession of stolen
 property conviction where the prosecutor explained a police failure to take fingerprints by saying
 it would serve no purpose ‘when we know who did it’)
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 5 of 10 PageID #: 359




 People v. Anderson, 123 A.D.2d 770 (2nd Dept. 1986) (reversing murder conviction where the
 prosecutor recalled a witness who the prosecutor knew would refuse to testify, for the purpose of
 having the jury draw unwarranted inferences against the defendant
 People v. Brown, 125 A.D.2d 321 (2d Dept. 1986) (reversing rape conviction where the
 prosecutor falsely implied that the defendant’s stipulation that the victim had been raped was a
 stipulation that all of her testimony was truthful, and told the jurors that if they did not believe
 the victim there was something ‘terribly wrong with [them]’)

 People v. Montalvo, 125 A.D.2d 338 (2nd Dept. 1986) (reversing robbery conviction where the
 prosecution drew the jury’s attention to the defendant’s failure to testify or call witnesses, a
 constitutionally impermissible consideration)

 People v. Faison, 126 A.D.2d 739 (2nd Dept. 1987) (reversing robbery conviction where the
 prosecutor improperly commented on the defendant’s assertion of his constitutional right to
 remain silent and misleadingly suggested that the defendant had the burden of proving his alibi
 defense

 People v. Perez, 127 A.D.2d 707 (2nd Dept. 1987) (reversing burglary conviction where the
 prosecutor made a ‘deliberate attempt to mislead the jury to infer that the defendant had two,
 rather than one, prior [youthful offender] adjudication.)

 People v. Copeland, 127 A.D.2d 846 (2nd Dept. 1987) (holding that mistrial was appropriately
 granted where the prosecutor intentionally and repeatedly disobeyed court orders not to impeach
 the defendant with his post arrest silence, a constitutionally impermissible consideration.

 People v. Simms, 130 A.D.2d 525 (2nd Dept. 1987) (reversing assault conviction for ‘pervasive’
 prosecutorial misconduct, including repeated allusions to ‘facts’ not in evidence)

 People v. Scoon, 130 A.D.2d 597 (2nd Dept. 1987) (reversing assault conviction where the
 prosecutor asked the jury to infer that matters not in evidence corroborated the complainant’s
 testimony and to infer that defendants were selling drugs, of which there was no evidence.

 People v. Torriente, 131 A.D.2d 793 ((2nd Dept. 1987) (reversing criminal possession of a
 weapon conviction where the prosecutor asked ‘misleading and prejudicial’ questions about a
 defense witness’s drug use and improperly implied that the defendant was an illegal alien or had
 been deported from Cuba)

 People v. Romain, 137 A.D.2d 848 (2nd Dept. 1988) (reversing drug conviction where the
 prosecutors ‘mischaracterization of the defendant’s testimony, which was intended to convince a
 jury that the defendant had admitted his guilt, when he had not, constituted a gross distortion, the
 magnitude of which was highly prejudicial’)

 People v. Dunlap, 138 A.D.2d 393 (2nd Dept. 1988) (reversing conviction where the prosecutor
 ‘diverted the jury’s attention’ from the inconsistencies in the People’s evidence by telling a
 lengthy story comparing the defendants to sharks smelling blood and attacking the prey)
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 6 of 10 PageID #: 360




 People v. Chin, 138 A.D.2d 389 (2nd Dept. 1988) (reversing rape conviction where the
 prosecutor sought to diver the jury from the issue of whether the defendant had raped the victim
 by conveying through ‘insinuation, suggestion and speculation’ that the defendant and his
 character witness were in the habit of molesting little girls)

 People v. Stewart, 153 A.D.2d 706 ((2nd Dept. 1989) (reversing robbery conviction where ‘the
 trial was marked by the prosecutor’s efforts, even over sustained objections, to characterize the
 defendant as an individual predisposed to commit the crime charged)

 People v. Langford, 153 A.D.2d 908 (2nd Dept. 1989) (reversing robbery conviction where the
 prosecutor repeatedly argued that to acquit the defendant the jury would have to find that the
 complainant lied, which tended to ‘divert the jury’s attention away from the central issue of
 identification and to shift the burden of proof thereon to the defendant)

 People v Durham, 154 A.D.2d 615 (2nd Dept. 1989) (reversing conviction for operation of a
 motor vehicle while intoxicated, where the prosecution vouched for the People’s witnesses and
 repeatedly, unjustifiably called the defendant a ‘loud drunk’ and claimed his testimony was
 fabricated.

 People v. Gomez, 156 A. D2d 462 (2nd Dept. 1989) (reversing murder conviction because of the
 ‘frequency’ and ‘outrageousness’ of the prosecutor’s misconduct, including attempts to mislead
 the jury regarding the defendant’s pretrial contact with a defense witness, inflame the jury, and
 shift the burden of proof)

 People v. Pinkas, 156 A.D.2d 485 (2nd Dept.) (reversing attempted rape conviction where,
 despite repeated admonitions by the trial court, the prosecutor persisted in ‘seeking to convince
 the jury to convict based upon a claimed propensity of the defendant’

 People v. Gunther, 175 A.D.2d 262 (2nd Dept. 1989) (reversing drug sale conviction where the
 prosecutor engaged in a ‘deliberated and calculated strategy to convict on the basis of improper
 and prejudicial hyperbole’ and inferences that the defendant had a criminal propensity.

 People v. Stevens, 174 A.D.2d 640 (2nd Dept. 1991) (reversing rape conviction where the
 prosecutor tried to mislead the jury by insinuating that the defendant had committed sodomy on
 the victim, which was not in issue at the trial

 People v. Parker, 178 A.D.2d 665 (2nd Dept. 1991) (reversing the drug conviction where the
 prosecutor attempted to ‘mislead the jury into finding the defendant Parker guilty by association”
 and invited the jury to draw inferences from the demeanor of the defendant’s 14 year old
 daughter as she sat in the audience)

 People v. Figueroa, 181 A.D.2d 690 (2nd Dept. 1992) (reversing drug conviction where the
 prosecutor elicited testimony from the defendant’s alibi witness that ‘could have no other
 purpose than to show a propensity to commit the crime charged’ and made it appear that the
 witness was attempting to withhold the information from the jury)
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 7 of 10 PageID #: 361




 People v. Andre, 185 A.D.2d 276 (2nd Dept. 1992) (reversing murder conviction where, among
 other things, the prosecutor improperly appealed to the sympathy of the jury)

 People v. Nieves, 186 A.D.2d 276 (2nd Dept. 1992) (reversing assault conviction where the
 prosecutor, without supporting evidence, portrayed the defendant as suffering from a psychiatric
 illness that might cause her to act violently)

 People v. Odle, 187 A.D.2d 536 (2nd Dept. 1992) (reversing drug conviction where the
 prosecutor attempted to have the defendant found guilty by associate’ and based on ‘criminal
 propensity and bad character’)

 People v. Robinson, 191 A.D.2d 595, (2nd Dept. 1993) (reversing assault conviction where the
 prosecutor argued that the defendant had a violent criminal disposition and elicited misleading
 medical testimony)

 People v. Hill, 193 A.D.2D 619 (2nd Dept. 1993) (reversing robbery conviction where the
 prosecutor’s extensive cross examination questions and summation comments about the
 defendant’s drug selling were clearly intended to show the defendant’s criminal propensity)

 People v. Torres, 199 A.D.2d 442 (2nd Dept. 1993) (reversing drug conviction where the
 prosecutor improperly suggested that a defense witness wanted to help the defendant because the
 defendant was his drug supplier and tried to infame the jury by emphasizing the problem of
 drugs in schools)

 People v. Elder, 206 A.D.2d 498 (2nd Dept. 1994) (reversing attempted murder conviction where
 the prosecutor engaged in flagrant misconduct, including urging the jury to make findings that
 were not supported by the evidence)

 People v. Montesa, 211 A.D.2d 648 (2nd Dept. 1995) (reversing assault convict where the
 prosecutor made argument that was not supported by the evidence and made other improper
 remarks in summation)

 People v. Moss, 215 A.D.2d 594 (2nd Dept. 1995) (reversing robbery conviction where the
 prosecutor made numerous references to the defendant as a violent person and compared him to
 the murderous film character Hannibal Lector from Silence of the Lambs)

 People v. Leuthner, 216 A.D.2d 327 (2nd Dept. 1995) (reversing robbery conviction for several
 instances of prosecutorial misconduct, including violating the fundamental rule that the
 prosecutor may not force the defendant to comment on whether the complainant was lying and,
 with no good faith basis, asking about alleged threats by the defendant’s father)

 People v. Scott, 217 A.D.2d 564 (2nd Dept. 1995) (reversing robbery conviction for flagrant and
 pervasive prosecutorial misconduct, including urging the jury to convict the defendant on the
 basis of his criminal propensity)
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 8 of 10 PageID #: 362




 People v. James, 218 A.D.2d 709 (2nd Dept. 1995) (in reversing robbery conviction, court
 criticized the prosecutor’s unacceptable practices of suggesting that the complainant was either
 correct in his identification or lying and that the defendant’s criminal record indicated a criminal
 propensity)

 People v. Torres, 223 A.D.2d 741 (2nd Dept. 1996) (reversing robbery conviction where the
 prosecutor’s comments on summation misled the jury by falsely suggesting the defendant had an
 obligation to testify and present evidence, which improperly shifted the burden of proof)

 People v. Bonnen, 236 A.D.2d 479 (2nd Dept. 1997) (reversing weapon possession conviction
 where the sole eyewitness could not identify the defendant, but the prosecutor implied that
 identification was not in issue because the police had arrested the defendant after they conducted
 an in depth investigation and the prosecutor told the jury he would present testimony although he
 had none, that another victim was shot by the defendant.

 People v. Walters, 251 A.D.2d 433 (2nd Dept. 1988) (reversing attempted murder conviction
 where the prosecutor purposefully persisted in making inflammatory remarks designed to appeal
 to the jury’s sympathy, shifted the burden of proof, gave his own opinion on the truth and falsity
 of the evidence, and most egregiously advocated a position which he knew to be false, namely
 that the gun found on the defendant was the one used in the crime)

 People v. Brown, 256 A.D.2d 414 (2nd Dept. 1998) (reversing robbery conviction where the
 prosecutor commented on the defendant’s failure to testify, thus violating the fundamental rule
 that a defendant may not be penalized for exercising his constitutional right to remain silent,
 misstated the evidence, and made refences to matters not in evidence)

 People v. Anderson, 256 A.D.2d 413 (2nd Dept. 1998) (reversing attempted murder conviction
 where the prosecutor misled the jury by pointing to the absence of exculpatory evidence that he
 knew existed

 People v. Robinson, 260 A.D.2d 508 (2nd Dept. 1999) (reversing robbery conviction where the
 prosecutor equated acquittal with a finding that the complainant lied, attempt to appeal to fear
 and sympathy, and gave his own opinion that the defense witness was lying)

 People v. Alfaro, 260 A.D.2d 495 (2nd Dept. 1999) (in reversing a robbery conviction for
 insufficient evidence, the court condemned the prosecutor’s statement that the defendant had no
 presumption of innocence, request that the jury infer guilt from the fact that the defendant had a
 lawyer at the time he surrendered, and implication that guilt could be inferred from the
 defendant’s mere presence at the crime scene.

 People v. Lewis, 262 A.D.2d 584 (2nd Dept. 1999) (reversing drug conviction where, among
 other things, the prosecutor improperly asked a witness whether defense counsel had offered him
 money or drugs for his testimony
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 9 of 10 PageID #: 363




 People v. Washington, 278 A.D.2d 517 (2nd Dept. 2000) (reversing rape conviction on other
 grounds and condemning the prosecutor’s argument that the defendant’s testimony was
 fabricated after having had the benefit of counsel to which he had a constitutional right

 People v. Smith, 288 A.D.2d 496 (2nd Dept. 2001) (reversing robbery conviction where the
 prosecutor offered her personal view that defendant was guilty, improperly appealed to the jury’s
 sympathy, improperly shifted the burden of proof, and improperly implied without such evidence
 that a witness who did not testify would have corroborated the victim’s account

 People v. Ni, 293 A.D.2d 552 (2nd Dept. 2002) (reversing assault conviction where the
 prosecutor’s flagrant improper comments shifted the burden of proof, inflamed the jury and
 denigrated the defense

 People v. Lauderdale, 295 A.D.2d 539 (2nd Dept. 2002) (reversing manslaughter conviction
 where the prosecutor made 31 references to the defendant’s highly prejudicial nickname,
 “Homicide”

 People v. Jones, 305 A.D.2d 698 (2nd Dept. 2003) (reversing robbery conviction where the
 prosecutor deliberately attempted to create the unfair impression that the codefendant had
 implicated the defendant to police


       II.     CASES INVOLVING NYPD FAILURE TO TURN OVER, DESTROYED OR
                          LOST BRADY OR ROSARIO MATERIAL

 People v. Moss, 176 A.D.2d 826 (2d Dept. 1991); conviction reversed for police officer’s loss
 and destruction of contemporaneous description of defendant

 People v. Nikollaj, 155 Misc.2d 642 (Sup. Ct. Bronx County 1992); New Trial ordered for
 Rosario violations where police failed to turn over numerous inconsistent statements of
 complainant officers.

 People v. Clausell, 182 A.D.2d 132 (2d Dept. 1992); Police failed to disclose buy report with
 description of suspect that was inconsistent with officer’s testimony. New Trial ordered for
 Brady violation.

 People v. Johnson, 81 N.Y.2d 828 (1993); conviction reversed where court found improper the
 show-up identification by Robbery victim conducted hours after the crime

 People v. Rojas, 213 A.D.2d 56 (1ST Dept. 1994); Conviction reversed where identification
 procedure was improper and prejudicial.

 People v. Clausell, 182 A.D.2d 132 (2d Dept. 1992); Police failed to disclose buy report with
 description of suspect that was inconsistent with officer’s testimony. New Trial Ordered for
 Brady violation
Case 1:16-cv-06773-ILG-JO Document 47-1 Filed 09/21/19 Page 10 of 10 PageID #: 364




  People v. Morrow, 204 A.D.2d 356 (2D Dept. 1994); conviction reversed where a significant
  portion of police report was not disclosed.

  People v. White, 200 A.D.2d 351 (1st Dept); Conviction reversed where DD5 containing Brady
  and Rosario material was not disclosed and only was discovered through defendant’s post-
  conviction FOIL request to the NYPD

  People v. Brogdon, 213 A.D.2d 418 (2d Dept. 1995); conviction reversed where notes made by
  NYPD were withheld from defendant

  People v. Gallman, 240 A.D.2d 512 (2d Dept. 1997); conviction reversed for failure to disclose
  notes of police interview with key witness.

  People v. Jackson, 237 A.D.2d 179 (1st Dept. 1997); conviction reversed for Brady violation
  consisting of the withholding by the police of internal affairs reports that contained entries
  significantly at variance with prosecution’s evidence at trial and were favorable to defendant.

  People v Brian Solano, Failure of NYPD to turn over videotape of exculpatory confession for
  December 2014 shooting death until April 2017
